Citation Nr: 1435732	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether the reduction of a 60 percent disability rating for service-connected chronic bronchitis with chronic obstructive pulmonary disease (COPD) to10 percent disability rating, effective June 1, 2012, was proper.

2. Entitlement to a disability rating in excess of 60 percent for chronic bronchitis with COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which reduced the Veteran's disability rating for chronic bronchitis with COPD from 60 percent to 10 percent.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge (AVLJ).  This transcript has been associated with the file.

The Virtual VA paperless claims processing system contains documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 60 percent for chronic bronchitis with COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of its reduction to 10 percent on June 1, 2012, the 60 percent rating for the service-connected chronic bronchitis with COPD had been in effect since March 27, 2001.

2.  In December 2011, the RO notified the Veteran of this proposed reduction in the rating for this chronic bronchitis with COPD, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3.  The evidence used to reduce the rating for this disability from 60 to 10 percent included the results of two VA compensation examinations, but neither of which showed permanent (sustained and material) improvement in this disability that would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

The RO satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction, but the reduction was unwarranted; therefore the prior rating for this disability must be reinstated retroactively effective as of June 1, 2012, the date it was reduced.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5252 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Concerning the April 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, to this end, during the hearing the presiding AVLJ clarified the issues and explained the basis of the prior determination denying this claim and discussed the elements of the claim that were lacking to substantiate entitlement to the claimed benefits.  In addition, the AVLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might tend to substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the evidence needed to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding AVLJ complied with the duties set forth in § 3.103(c)(2).

II.  The Propriety of the Reduction from 60 to 10 Percent in the Rating for the
Service-Connected Chronic Bronchitis with COPD

In December 2011, the RO proposed to reduce the Veteran's 60 percent evaluation for chronic bronchitis with COPD to 10 percent.  This reduction was accomplished in a March 2012 rating decision, effective June 1, 2012.  Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in December 2011.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, June 1, 2012, the 60 percent rating for the Veteran's chronic bronchitis with COPD had been continuously in effect since May 27, 2001, a period of over 11 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

 In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The 60 percent rating for this chronic bronchitis with COPD was assigned by applying the criteria set forth in VA's Rating Schedule.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's chronic bronchitis with COPD has been rated under 38 C.F.R. Diagnostic Code 6600, which provides a 10 percent rating for forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 66 to 80 percent predicted.

 A 30 percent rating requires FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 56 to 65 percent predicted.

 A 60 percent rating requires FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

 A 100 percent rating requires FEV-1 of less than 40 percent predicted; or FEV-1/FVC of less than 40 percent; or DLCO(SB) of less than 40 percent predicted; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right- sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97 (2013).

Here, the Veteran was afforded VA examinations in January 2011 and July 2011.  At his January 2011 VA examination, his predicted FEV-1 was 88 percent and his FEV-1/FVC was 110 percent.  However, there were no noted DLCO testing results.  On the January 2011 VA examination report, it was duly noted that that a post-bronchodilator testing was not performed because the Veteran had used his inhaler within the past four hours.  His symptoms of coughing, shortness of breath and chest tightness were noted.  The Veteran reported having two to three asthma attacks a month.  His chest x-ray revealed abnormal findings of atherosclerotic plague in the aortic arch and mild degenerative changes of the spine.   

At his July 2011 VA examination, his pre-bronchodilator predicted FEV-1 was 64 percent and FEV-1/FVC was 69.  His post bronchodilator FEV-1 was 79 percent and FEV-1/FVC was 78.  The Veteran's DLCO was 95 percent.  It was documented that he did not smoke or take any bronchodilators 12 hours prior to testing.  The examiner observed that the Veteran had mild obstructive airways disease, which improved significantly after inhaled bronchodilator.

Comparing the results of the January 2011 VA compensation examination with his more recent July 2011 VA compensation examination does not support the conclusion that there has been improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  The RO appears to have concluded that his disability improved, when, in actuality, to the contrary, it appears instead to have worsened.  Significantly, the Veteran's July 2011 VA pre and post bronchodilator results were worse than his January 2011 VA examination pre bronchodilator testing.  It therefore is unclear the basis of the RO's subsequent determination that his chronic bronchitis with COPD had substantially and materially improved to warrant a reduction.

The Board has found that not all of the evidence of record supports the reduction in evaluation from 60 percent to 10 percent for the Veteran's chronic bronchitis with COPD.  As such, the reduction of the 60 percent rating to 10 percent effective from June 1, 2012, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.


ORDER

The claim for restoration of the 60 percent rating for the service-connected chronic bronchitis with COPD as of June 1, 2012, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide his remaining claim for entitlement to a disability rating in excess of 60 percent for chronic bronchitis with COPD, so he is afforded every possible consideration.  

As nearly three years have passed since the last VA medical examination evaluating the severity of the service-connected chronic bronchitis with COPD, on remand, the Veteran should be afforded a current VA examination.  Additionally, any current VA medical treatment records regarding his service-connected disability should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA treatment records, dated since April 2013.

2. Schedule the Veteran for a VA pulmonary examination to determine the current severity of his service connected chronic bronchitis with COPD.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail. 

Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB).  If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

A full rationale must be provided for all opinions expressed.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner for corrective action.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


